Citation Nr: 0026357	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-04 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability (minor), currently rated at 20 percent, to include 
the issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321 (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to September 
1957 with additional unverified service in the reserves.

By rating decision in August 1989, service connection was 
granted for residuals of fracture of the left humerus.  In 
August 1992, the veteran filed a claim for an increased 
rating for his service connected disability.  This appeal 
arises from the August 1993 rating decision from the New 
York, New York Regional Office (RO) that denied the veteran's 
claim for an increased rating for a left shoulder disability.  
A Notice of Disagreement was filed in August 1993 and a 
Statement of the Case was issued in November 1993.  A 
substantive appeal was filed in November 1993 with a request 
for a hearing at the RO before a local hearing officer.  In 
October 1994, the abovementioned RO hearing was held.  

By decision of the Board in March 1996, an increased rating 
for a left shoulder disability, currently evaluated at 10 
percent, was denied.  This decision was appealed to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  While the appeal was 
pending, the veteran's representative and the Office of 
General Counsel for VA, who represents the Secretary of the 
Agency filed a joint motion requesting that the Court vacate 
the decision by the Board and remand the case for additional 
development of the evidence and readjudication of the claim.  
The Court granted the joint motion in December 1996 and the 
case was returned to the Board for compliance with the 
directives that were specified by the Court.  This case was 
thereafter remanded in September 1997 for further 
development. 

In June 2000, the RO increased the evaluation for the 
veteran's service connected residuals of a fracture of the 
left humerus with deformity from 10 percent to 20 percent, 
effective from August 28, 1992.  The veteran has continued 
his appeal of the 20 percent rating.


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

In reviewing the record, the undersigned notes that in the 
September 1997 Remand, it was indicated that a VA examination 
for rating purposes that addresses the requirements of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) should be provided.  This 
was not done in the latest VA examination in February 1999.  
In DeLuca v. Brown, the Court held that in evaluating a 
service connected disability involving a joint, functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 must be 
considered.  The Court also held that the functional loss, if 
feasible, should be determined by reference to additional 
range of motion loss.  It was explained that the diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare ups.  The veteran has 
indicated he has pain on use of his left shoulder.  
Therefore, the veteran should be afforded an orthopedic 
examination to address the DeLuca requirements. 

In addition, at the October 1994 RO hearing, the veteran 
complained of weakness, radiating pain, and numbness of the 
left hand; therefore, the RO should order a neurological 
examination to determine whether the left shoulder disability 
causes any neurological impairment.  If so, information is 
needed as to the nerve affected and the manifestations and 
severity thereof, and consideration should be given as to 
whether a separate rating is warranted based on such 
impairment.  If not, clarification is needed as to which 
manifestations are attributable to the service connected left 
shoulder disability as opposed to any co-existing but 
unrelated disabilities.

The undersigned notes that there is an administrative 
decision from the Social Security Administration (SSA) from 
February 1998, denying Social Security disability benefits.  
The VA must obtain a copy of the medical records upon which 
the Social Security Administration (SSA) decision denying 
benefits to the veteran was based.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The veteran indicated that he has had treatment at the Fort 
Hamilton VA Medical Center.  Current treatment records from 
this facility should be requested prior to the VA 
examinations.  VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  The Court has 
held that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

The veteran contended at the October 1994 RO hearing that his 
service connected left shoulder disability has interfered 
with his employment.  In this regard, the RO appears to have 
considered the issue of entitlement to an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) in the June 
2000 Supplemental Statement of the Case.  The Board notes, 
however, that there is no evidence that the RO requested the 
veteran to submit evidence in support of his claim for an 
extraschedular rating.  

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for the service 
connected left shoulder disability since 
1992.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained.  The records 
requested should include those from the 
Fort Hamilton VAMC.

2.  The RO should contact SSA and obtain 
legible copies of the medical records 
used in the decision that denied 
disability benefits to the veteran.  All 
records must be associated with the 
claims folder.

3.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service connected left shoulder 
disability.  The RO should ensure that 
the notice of the examinations is sent to 
the veteran's current address.  The 
claims folder must be made available to 
the examiners prior to the examinations.  
All necessary diagnostic testing should 
be done to determine the full extent of 
all disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The orthopedic examiner should provide 
complete range of motion in degrees for 
the left shoulder.  For VA purposes, 
normal shoulder forward elevation 
(flexion) is from 0 to 180 degrees, 
normal shoulder abduction is from 0 to 
180 degrees, normal shoulder external 
rotation is from 0 to 90 degrees and 
normal shoulder internal rotation is from 
0 to 90 degrees.  38 C.F.R. Part 4, 
§ 4.71, Plate I (1999).  If the veteran 
has disability of the upper extremity or 
cervical spine which is not a 
manifestation of the service connected 
left shoulder disability, the examiner 
should try to distinguish, if possible, 
those manifestations referable to the 
service connected disability from those 
attributable to co-existing but unrelated 
disabilities.  The examiner should 
determine whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether it is at least as likely as not 
that there is or may be additional range 
of motion loss or ankylosis of the 
service connected left shoulder 
disability due to any of the following:  
(1) pain on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare ups under § 
4.45.  If there is functional ankylosis, 
the position in degrees should be given.  
If it is not feasible to make any 
determination, the examiner should so 
note and give the reasons. 

Additionally, on a VA x-ray in June 1993, 
it was indicated that the veteran had 
arthritis of the left shoulder.  At the 
February 1999 VA examination, arthritis 
was not demonstrated.  These records 
should be reviewed and, if needed, 
additional x-rays should be provided to 
determine whether the veteran has 
arthritis of the left shoulder.  If any 
such testing is not provided, the 
rationale should be noted.

If the examiner is unable to make any 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  

The examiner should additionally be asked 
to comment on the functional limitations 
due solely to the veteran's service-
connected left shoulder disability.  
Functional limitations should be 
described with as much specificity as 
possible.  The examiner should comment on 
the presence or absence of fascial 
defects, atrophy, impaired muscle tone, 
loss of power, and lowered fatigue 
threshold.  The examiner should note 
whether there is recurrent dislocation of 
the humerus at the scapulohumeral joint.  
If so, it should be noted whether such 
episodes are frequent or infrequent and 
whether there is guarding of movement 
only at the shoulder level or guarding of 
all arm movements.  The examiner should 
note also note whether there is malunion 
of the humerus; and, if so, is it 
productive of slight, moderate or marked 
deformity.

The neurological examiner should 
determine whether it is at least as 
likely as not that the veteran has any 
neurological manifestations referable to 
the service connected left shoulder 
disability.  (The underlined standard of 
proof should be utilized in formulating a 
response.)  If so, all such 
manifestations should be described in 
detail, and the nerve(s) affected and 
severity thereof should be indicated.  If 
not, the manifestations of any unrelated 
neurological disability should be 
dissociated, if feasible, from the 
disabilities at issue.  All factors upon 
which any medical opinion is based must 
be set forth for the record.  

4.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that he experiences marked 
interference with employment or that he 
has had frequent periods of 
hospitalization due to his service 
connected left shoulder disability.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
the left shoulder disability, any 
correspondence from an employer that 
would verify his contentions, or medical 
records showing periods of 
hospitalization.

5.  The RO should consider whether the 
criteria for submission for assignment of 
an extraschedular evaluation for service 
connected left shoulder disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are 
met.  If such criteria are met, then the 
matter should be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  If the 
determination is adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case which includes a summary of 
any additional evidence submitted, any 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be afforded 
an opportunity to respond.

6.  After completion of the requested 
development, the RO should review the 
veteran's increased rating claim for a 
left shoulder disability on the basis of 
all the evidence of record.  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  If the veteran fails to appear for 
the examination, the RO should consider 
and discuss 38 C.F.R. § 3.655.  If this 
is the case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 10 -


